 



Second
Amended and Restated

GENERAL DYNAMICS CORPORATION

1997 INCENTIVE COMPENSATION PLAN



1.   Purpose.

    This plan is an amendment and restatement of the 1988 Incentive Compensation
Plan; it was renamed the “1997 Incentive Compensation Plan” and it was again
amended and restated on October 2, 2002 and is referred to hereinafter as the
“Plan.” The purpose of the Plan is to provide General Dynamics Corporation and
its subsidiaries (the “Company”) with an effective means of attracting,
retaining, and motivating officers and other key employees and to provide them
with incentives to enhance the growth and profitability of the Company.



2.   Eligibility.

    Any officer or key employee of the Company in an executive, administrative,
professional, scientific, engineering, technical, or advisory capacity is
eligible for an award under the Plan.



3.   Committee.

    The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company comprised of two or more
members of the Board of Directors, none of whom shall be employees of the
Company. Except as otherwise expressly provided in the Plan, the Committee shall
have full power and authority to interpret and administer the Plan, to determine
the officers and key employees to receive awards and the amounts and types of
the awards, to adopt, amend, and rescind rules and regulations, and to establish
terms and conditions, not inconsistent with the provisions of the Plan, for the
administration and implementation of the Plan, provided, however, that the
Committee may not, after the date of any award, make any changes that would
adversely affect the rights of a recipient under any award without the consent
of the recipient. The determination of the Committee on these matters shall be
final and conclusive and binding on the Company and all participants.       Code
Section 162(m) Subcommittee. Notwithstanding the foregoing paragraph, the Plan
shall be administered by a subcommittee of the Committee (the “Subcommittee”)
with respect to persons covered by the deduction limitation of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”). The Subcommittee
shall comprise two or more members of the Committee, all of whom shall be
“outside directors” as that term is used in Code Section 162(m). With respect to
such persons subject to Code Section 162(m), the Subcommittee shall have all of
the powers, rights, and duties granted to the Committee under this Plan and each
reference to the “Committee” herein shall be deemed to be a reference to the
“Subcommittee.”



4.   Awards.

    Awards may be made by the Committee in such amounts as it shall determine in
cash, in common stock of the Company (“Common Stock”), in options to purchase
Common Stock of the Corporation (“Stock Options”), or in shares of Common Stock
subject to certain restrictions (“Restricted Stock”), or any combination
thereof. Awards of Stock Options shall be limited to awards for such number of
shares as shall be allocated for that purpose by the Board of Directors and
approved by the shareholders.



5.   Code Section 162(m) Awards. Awards to persons covered by the deduction
limitation of Code Section 162(m), as described by Code Section 162(m)(3), shall
be subject to the following additional limitations:



  a.   Adjustments.
The Subcommittee shall have no discretion to increase an award of Stock Options
and/or

 



--------------------------------------------------------------------------------



 





      Restricted Stock once granted, except that adjustments are permitted under
Sections 11 and 12 of this Plan to the extent permissible under regulations
interpreting Code Section 162(m).



  b.   Maximum Awards.
Awards of Stock Options and/or Restricted Stock under the Plan shall be limited
as follows:



  (i)   Awards of Stock Options shall be limited to 500,000 shares awarded to
any one individual for any calendar year and shall be issued at fair market
value.     (ii)   Awards of Restricted Stock shall be limited to 100,000 shares
awarded to any one individual for any calendar year. Notwithstanding the
foregoing, Restricted Stock granted under the Restricted Stock Performance
Formula, described below, shall be limited to an initial grant of 100,000
shares, but shall be adjusted upwards or downwards in accordance with that
formula.



  c.   Performance Goals. The Subcommittee, in its sole discretion, shall
establish performance goals applicable to awards of Restricted Stock in such a
manner as shall permit payments with respect thereto to qualify as
“performance-based compensation” as described in Code Section 162(m)(4)(C). Such
awards shall be based on attainment of, over a specified period of individual
performance, specified targets or other parameters relating to one or more of
the following business criteria: market price of Common Stock, earnings per
share, net profits, total shareholder return, return of shareholders’ equity,
cash flow, and cumulative return on net assets employed. In addition, awards of
Restricted Stock may be based on the Restricted Stock Performance Formula,
described below.



6.   Restricted Stock Performance Formula.

    Awards of Restricted Stock may be granted pursuant to the formula described
in this section, referred to herein as the “Restricted Stock Performance
Formula.” The Committee shall make an initial grant of shares of Restricted
Stock (the “Initial Grant”). At the end of a specified performance period
(determined by the Committee), the number of shares in the Initial Grant shall
be increased or decreased based on the increase or decrease in the value of the
Common Stock over the performance period.       The increase or decrease
described in the preceding paragraph shall be determined in the following
manner:       At the end of each performance period, the fair market value (as
defined in Section 7 below) of the Common Stock is compared to the fair market
value per share on the grant date. That difference is multiplied by the number
of shares of Restricted Stock to be earned at the end of each performance period
and the resulting product is divided by the fair market value at the end of the
performance period. The number of shares of Common Stock so determined is added
to (in the case of a higher fair market value) or subtracted from (in the case
of a lower fair market value) the number of shares of Restricted Stock to be
earned at that time. Once the number of shares of Restricted Stock has been
adjusted, restrictions will continue to be imposed for a period of time.



7.   Common Stock.

    In the case of awards in Common Stock, the number of shares shall be
determined by dividing the amount of the award by the average between the
highest and lowest quoted selling prices of the Company’s Common Stock on the
New York Stock Exchange on the date of the award. The average is referred to
throughout this Plan as the “fair market value.”



8.   Dividend Equivalents and Interest.

2



--------------------------------------------------------------------------------



 





  a.   Dividends.
If any award in Common Stock or Restricted Stock is to be paid on a deferred
basis, the recipient may be entitled, on terms and conditions to be established,
to receive a payment of, or credit equivalent to, any dividend payable with
respect to the number of shares of Common Stock or Restricted Stock which, as of
the record date for the dividend, has been awarded or made payable to the
recipient but not delivered.



  b.   Interest.
If any award in cash is to be paid on a deferred basis, the recipient may be
entitled, on terms and conditions to be established, to be paid interest on the
unpaid amount.



9.   Restricted Stock Awards.

    Restricted Stock represents awards made in Common Stock in which the shares
granted may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated except upon passage of time, or upon satisfaction of other
conditions, or both, in every case as provided by the Committee in its sole
discretion. The recipient of an award of Restricted Stock shall be entitled to
vote the shares awarded and to the payment of dividend equivalents on the shares
from the date the award of shares is made; and, in addition, all Special
Distributions (as defined in Section 11 hereof) thereon shall be credited to an
account similar to the Account described in Section 11. The recipient of an
award of Restricted Stock shall have a nonforfeitable interest in amounts
credited to such account in proportion to the lapse of restrictions on the
Restricted Stock to which such amounts relate. For example, when restrictions
lapse on fifty percent (50%) of the Restricted Stock granted in an award, the
holder of such Restricted Stock shall have a nonforfeitable interest in fifty
percent (50%) of the amount credited to his account which is attributable to
such Restricted Stock. The holder of Restricted Stock shall receive a payment in
cash of any amount in his account as soon as practicable after the lapse of
restrictions relating thereto. With respect to Restricted Stock awards granted
after May 3, 2001, shares underlying Restricted Stock awards shall become
nonforfeitable no sooner than three (3) years from the original grant date
(other than shares granted pursuant to a performance adjustment), except that
the Committee or Subcommittee, as the case may be, shall have the discretion to
reduce such three (3) year period or impose a shorter period (a) for the
occurrence of any event described in Section 12, (b) for any corporate
divestiture or acquisition, or (c) in the case of any special agreement, award
or situation with respect to any individual executive.



10.   Stock Option Awards.



  a.   Available Shares.
Shares available for awards of Stock Options under the Plan at the effective
date of the restatement of the Plan shall be available for awards of Stock
Options under the Plan. Shares available for awards of Stock Options may be
authorized but unissued shares or may be treasury shares. If any option awarded
under the Plan or any predecessor plan shall expire, terminate, or be canceled
for any reason without having been exercised in full, the corresponding number
of unpurchased shares which were reserved for issuance upon exercise thereof
shall again be available for the purposes of the Plan.



  b.   Type of Options.
Options shall be in the form of incentive stock options, non-statutory stock
options, or both, as the Committee may determine. The term “incentive stock
option” means any option, or portion thereof, awarded under the Plan which meets
the applicable requirements of Section 422 of the Internal Revenue Code, as it
may be amended from time to time. The term “non-statutory stock option” means
any option, or portion thereof, awarded under the Plan which does not qualify as
an incentive stock option.

3



--------------------------------------------------------------------------------



 





  c.   Incentive Stock Option Limitation.
For incentive stock options granted under the Plan, the aggregate fair market
value (determined as of the date the option is awarded) of the number of whole
shares with respect to which incentive stock options are exercisable for the
first time by any employee during any calendar year under all plans of the
Company shall not exceed $100,000.



  d.   Purchase Price.
The purchase price of the Common Stock under each option shall be determined by
the Committee, but shall not be less than 100 percent of the fair market value
of the Common Stock on the date of the award of the option.



  e.   Terms and Conditions.
The Committee shall, in its discretion, establish (i) the term of each option,
which in the case of incentive stock options shall not be more than ten years,
(ii) the terms and conditions upon which and the times when each option shall be
exercised, and (iii) the terms and conditions under which options may be
exercised after termination of employment for any reason for periods not to
exceed three years after termination of employment but not beyond the term
established above.



  f.   Purchase by Cash or Stock.
The purchase price of shares purchased upon the exercise of any stock option
shall be paid (i) in full in cash, or (ii) in whole or in part (in combination
with cash) in full shares of Common Stock owned by the optionee and valued at
its fair market value on the date of exercise, all pursuant to procedures
approved by the Committee.



  g.   Transferability.
Options shall not be transferable. During the lifetime of the person to whom an
option has been awarded, it may be exercisable only by such person or one acting
in his stead or in a representative capacity. Upon or after the death of the
person to whom an option is awarded, an option may be exercised by the
optionee’s legatee or legatees under his last will, or by the option holder’s
personal representative or distributee’s executive, administrator, or personal
representative or designee in accordance with the terms of the option.



11.    Adjustments for Special Distributions.

    The Committee shall have the authority to change all Stock Options granted
under this Plan to adjust equitably the purchase price thereof to reflect a
special distribution to shareholders or other extraordinary corporate action
involving distributions or payments to shareholders (collectively referred to as
“Special Distributions”). In the event of any Special Distribution, the
Committee may, to the extent that it determines in its judgment that the
adjustment of the purchase price of Stock Options does not fully reflect such
Special Distribution, increase the number of shares of Common Stock covered by
such Stock Options or cause to be created a Special Distribution account (the
“Account”) in the name of each individual to whom Stock Options have been
granted hereunder (sometimes herein referred to as a “Grantee”) to which shall
be credited an amount determined by the Committee, or, in the case of non-cash
Special Distributions, make appropriate comparable adjustments for or payments
to or for the benefit of the Grantee.       Amounts credited to the Account in
accordance with the preceding rules shall be credited with interest, accrued
monthly, at an annual rate equal to the higher of Moody’s Corporate Bond Yield
Average or the prime rate in effect from time to time, and such interest shall
be credited in accordance with rules to be established by the Committee.
Notwithstanding the foregoing, at no time shall the Committee permit the amount
credited to the Grantee’s Account to exceed ninety percent (90%) of the purchase
price of the Grantee’s outstanding Stock Options to which such amount relates.
To the extent that any credit would cause the Account to exceed that limitation,
such excess shall be distributed to the Grantee in cash.

4



--------------------------------------------------------------------------------



 





    Amounts credited to the Grantee’s Account shall be paid to the Grantee or,
if the Grantee is deceased, his or her beneficiary at the time that the options
to which it relates are exercised or expire, whichever occurs first.       The
Account shall for all purposes be deemed to be an unfunded promise to pay money
in the future in certain specified circumstances. As to amounts credited to the
Account, a Grantee shall have no rights greater than the rights of a general
unsecured creditor of the Company, and amounts credited to the Grantee’s Account
shall not be assignable or transferable other than by will or the laws of
descent and distribution, and such amounts shall not be subject to the claims of
the Grantee’s creditors.



12.    Adjustments and Reorganizations.

    The Committee may make such adjustments to awards granted under the Plan
(including the terms, exercise price, and otherwise) as it deems appropriate in
the event of changes that impact the Company, the Company’s share price, or
share status.       In the event of any merger, reorganization, consolidation,
Change of Control (as defined in Section 13 below) recapitalization, separation,
liquidation, stock dividend, stock split, extraordinary dividend, spin-off,
split-up, rights offering, share combination, or other change in the corporate
structure of the Company affecting the Common Stock, the number and kind of
shares that may be delivered under the Plan shall be subject to such equitable
adjustment as the Committee, in its sole discretion, may deem appropriate. The
determination of the Committee on these matters shall be final and conclusive
and binding on the Company and all participants. Except as otherwise provided by
the Committee, all authorized shares, share limitations, and awards under the
Plan shall be proportionately adjusted to account for any increase or decrease
in the number of issued shares of Common Stock resulting from any stock split,
stock dividend, reverse stock split, or any similar reorganization or event.



13.    Change of Control.

    Notwithstanding any provision of the Plan to the contrary, immediately prior
to the occurrence of a Change of Control (as defined below), (a) each Option
granted under the Plan and outstanding at such time shall become fully vested
and immediately exercisable, (b) all restrictions on outstanding shares of
Restricted Stock shall immediately lapse and such shares shall become
nonforfeitable and (c) each Participant shall become fully vested in, and
entitled to a payment or distribution in respect of, any cash or shares, whether
vested or unvested, that may be credited under the Plan to his or her account
(including, but not limited to, his or her Account as defined in Section 11
above). For purposes of applying the Restricted Stock Performance Formula
applicable to awards of Restricted Stock, each uncompleted performance period
shall be deemed fully completed on the third business day preceding the date
upon which the Change of Control occurs.       “Change of Control” means any
following events:



          (a) An acquisition (other than directly from the Company) of any
voting securities of the Company by any Person immediately after such
acquisition is the Beneficial Owner of 40% or more of the combined voting power
of the Company’s then outstanding voting securities; provided that in
determining whether a Change of Control has occurred, voting securities which
are acquired by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any Subsidiary of the Company, (ii) the Company or
any Subsidiary of the Company, (iii) any Person that, pursuant to Rule 13d-1
promulgated under the Securities Exchange Act, is permitted to, and actually
does, report its beneficial ownership of voting securities of the Company on
Schedule 13G (or any successor Schedule) (a “13G Filer”) (provided that, if any
13G Filer subsequently becomes required to or does report its Beneficial
Ownership of voting securities of the Company on Schedule 13D (or any successor
Schedule) then such Person shall be deemed to have first acquired, on the first
date on which such Person becomes required to or does so file, Beneficial
Ownership of all voting securities of the

5



--------------------------------------------------------------------------------



 





  Company Beneficially Owned by it on such date, (iv) any Person in connection
with a Non-Control Transaction (as hereinafter defined) or (v) any acquisition
by an underwriter temporarily holding Company securities pursuant to an offering
of such securities, will not constitute an acquisition which results in a Change
of Control;



          (b) Consummation of:



          (i) a merger, consolidation or reorganization involving the Company,
or any direct or indirect Subsidiary of the Company, unless:



          (A) the stockholders of the Company immediately before such merger,
consolidation or reorganization will own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) or any parent thereof in substantially the same proportion as
their ownership of the voting securities of the Company immediately before such
merger, consolidation or reorganization;



          (B) the individuals who were members of the Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute a majority of the members of the board of directors of
the Surviving Corporation (or parent thereof); and



          (C) no Person (other than the Company, any Subsidiary of the Company,
any employee benefit plan (or any trust forming a part thereof) maintained by
the Company, any Schedule 13G Filer, the Surviving Corporation, any Subsidiary
or parent of the Surviving Corporation, or any Person who, immediately prior to
such merger, consolidation or reorganization, was the Beneficial Owner of 40% or
more of the then outstanding voting securities of the Company) is the Beneficial
Owner of 40% or more of the combined voting power of the Surviving Corporation’s
then outstanding voting securities.



          (D) a transaction described in clauses (A) through (C) above is
referred to herein as a “Non-Control Transaction”;



          (ii) the complete liquidation or dissolution of the Company; or



          (iii) a sale or other disposition of all or substantially all of the
assets of the Company to an entity (other than to an entity (A) of which at
least 50% of the combined voting power of the outstanding voting securities are
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportion as their ownership of the voting securities of the Company,
(B) a majority if the board of directors of which is comprised of the
individuals who were members of the Board immediately prior to the execution of
the agreement

6



--------------------------------------------------------------------------------



 





  providing for such sale or disposition and (C) of which no Person (other than
the Company, any Subsidiary of the Company, any employee benefit plan (or any
trust forming a part thereof) maintained by the Company or any of its
Subsidiaries, any Schedule 13G Filer, the Surviving Corporation, any Subsidiary
or parent of the Surviving Corporation, or any Person who, immediately prior to
such merger, consolidation or reorganization, was the Beneficial Owner of 40% or
more of the then outstanding voting securities of the Company) has Beneficial
Ownership of 40% or more of the combined voting power of the entity’s
outstanding voting securities.



          (c) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date first written above whose election, or nomination for election by
Company stockholders, was approved by a vote of two-thirds of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, unless any such individual’s initial
assumption of office occurs as a result of either an actual or threatened
election contest (including, but not limited to, a consent solicitation).



          (d) Notwithstanding the foregoing, a Change in Control will not be
deemed to occur solely because any Person (a “Subject Person”) acquires
Beneficial Ownership of more than the permitted amount of the outstanding voting
securities of the Company as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional voting securities which increases
the percentage of the then outstanding voting securities Beneficially Owned by
the Subject Person, then a Change in Control will be deemed to have occurred.

     “Person” has the meaning used in Sections 13(d) or 14(d) of the Securities
Exchange Act, and will include any “group” as such term is used in such
sections).

     “Beneficial Owner” has the meaning used in Rule 13d-3 promulgated under the
Securities Exchange Act.

     “Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.



14.    Tax Withholding.

    The Company shall have the right to (a) make deductions from any settlement
of an award under the Plan, including the delivery or vesting of shares, or
require shares or cash or both be withheld from any award, in each case in an
amount sufficient to satisfy withholding of any federal, state, or local taxes
required by law, or (b) take such other action as may be necessary or
appropriate to satisfy any such withholding obligations. The Committee may
determine the manner in which such tax withholding may be satisfied, and may
permit shares of Common Stock (rounded up to the next whole number) to be used
to satisfy required tax withholding based on the fair market value of any such
shares of Common Stock, as of the appropriate time of each award.



15.    Expenses.

    The expenses of administering the Plan shall be borne by the Company

7



--------------------------------------------------------------------------------



 





16.    Amendments.

    The Board of Directors of the Company shall have complete power and
authority to amend the Plan, provided that the Board of Directors shall not,
without shareholder approval, adopt any amendment which would (a) increase the
number of shares for which options may be awarded under the Plan, (b) modify the
class of employees eligible to receive awards, (c) extend the period during
which incentive stock options may be awarded, or (d) materially increase the
benefits of employees receiving awards under the Plan. No amendment to the Plan
may, without the consent of the individual to whom the award shall theretofore
have been awarded, adversely affect the rights of an individual under the award.



17.    Effective Date of the Plan.

    The second amendment and restatement of this Plan shall become effective on
its adoption by the Board of Directors of the Company, and shall apply to all
Awards outstanding hereunder on such date.



18.    Termination.

    The Board of Directors of the Company may terminate the Plan or any part
thereof at any time, provided that no termination may, without the consent of
the individual to whom any award shall theretofore have been made, adversely
affect the rights of an individual under the award.



19.    Other Actions.

    Nothing contained in the Plan shall be deemed to preclude other compensation
plans which may be in effect from time to time or be construed to limit the
authority of the Company to exercise its corporate rights and powers, including,
but not by way of limitation, the right of the Company (a) to award options for
proper corporate purposes otherwise than under the Plan to an employee or other
person, firm, corporation, or association, or (b) to award options to, or assume
the option of, any person in connection with the acquisition, by purchase,
lease, merger, consolidation, or otherwise, of the business and assets (in whole
or in part) of any person, firm, corporation, or association.

8